Appeal by defendants from so much of an order of the Supreme Court, Nassau County (Oppido, J.), entered February 1, 1982, as, upon defendants’ motion to dismiss the complaint, granted plaintiffs leave to replead as to part of the first cause of action. 1i Order affirmed insofar as appealed from, with costs. H In affirming the order entered February 1, 1982 insofar as appealed from, we do not pass on the order dated May 28, 1982 denying the motion to dismiss the second amended complaint since the defendants failed to file a notice of appeal from that order and we are therefore without jurisdiction to consider it. Titone, J. P., Lazer, Mangano and Boyers, JJ., concur.